          Case 4:21-cv-00143-BRW Document 6 Filed 05/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CAMBRIN BARNES,                                                                       PLAINTIFF
ADC #147871

v.                                  4:21CV00143-BRW-JTK

DEXTER PAYNE, et al.                                                              DEFENDANTS

                                            ORDER

       Plaintiff Barnes, a state inmate incarcerated at the Maximum Security Unit of the Arkansas

Division of Correction (ADC), filed this pro se lawsuit against twelve Defendants on February 24,

2021. (Doc. No. 2) The Court granted his Motion to proceed in forma pauperis on March 1, 2021,

and directed him to submit an amended Complaint in thirty days, noting that he failed to specify

the involvement/actions of each of the named Defendants. (Doc. No. 4) As of this date, Plaintiff

has not responded to the Court’s March 1, 2021 Order.

       However, Plaintiff also filed, on February 24, 2021, a Complaint against four Defendants

involving some of the same allegations. Barnes v. Byers, et al., 4:21cv00144-JM-JTK. The Court

granted Plaintiff’s Motion to Proceed in forma pauperis in that case on March 1, 2021, and directed

him to amend. (Doc. No. 4) Plaintiff filed an Amended Complaint in that case on March 10, 2021,

and on March 29, 2021, this Court directed the issuance of summons and service on the four

Defendants. (Doc. No. 7)

       Rule LR5.5(c)(2) of the Rules of the United States District Courts for the Eastern and

Western Districts of Arkansas provides as follows:

                      It is the duty of any party not represented by counsel
                      to promptly notify the Clerk and the other parties to


                                                 1
          Case 4:21-cv-00143-BRW Document 6 Filed 05/03/21 Page 2 of 2




                      the proceedings of any change in his or her address,
                      to monitor the progress of the case and to prosecute
                      or defend the action diligently . . . . If any communi-
                      cation from the Court to a pro se plaintiff is not
                      responded to within thirty (30) days, the case may be
                      dismissed without prejudice. . . .

       In light of Plaintiff=s failure to file an Amended Complaint in this case, the Court finds that

his Complaint should be dismissed without prejudice for failure to prosecute. However, because

both Complaints involve similar claims and Defendants, the Court finds that in the interests of

justice, the March 1, 2021 Order should be rescinded, and that Plaintiff should not be required to

pay the $350 filing fee assessed in that Order. Accordingly,

       IT IS, THEREFORE, ORDERED that the March 1, 2021 Order in this case is

RESCINDED, and that this Complaint is DISMISSED without prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 3rd day of May, 2021.



                                              Billy Roy Wilson__________________
                                              UNITED STATES DISTRICT JUDGE




                                                  1
